—In an action to recover damages for personal injuries, the defendant Wavecrest Apartments Corp. appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), dated September 20, 1994, which denied its motion to compel a further examination before trial of the plaintiff and to compel the plaintiff to comply with a demand for certain authorizations.
Ordered that the appeal is dismissed, with costs.
No appeal as of right lies from an order deciding an application to review objections raised at an examination before trial (see, Cutrone v Gaccione, 210 AD2d 289, 290; Crow-CrimminsWolff & Munier v County of Westchester, 126 AD2d 696), and we decline to treat the defendant Wavecrest Apartments Corp.’s notice of appeal as an application for leave to appeal pursuant to CPLR 5701 (c). Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.